          Case 1:18-cr-00098-PB Document 50 Filed 10/18/19 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF NEW HAMPSHIRE


UNITED STATES OF AMERICA )
                               )
             v.                )                   Docket No. 18-CR-00098-PB
                               )
      Foistner, Joseph         )
______________________________


                                        APPEARANCE

        Please enter my appearance as counsel for the United States of America in the above-
entitled case.

                                                   Respectfully submitted,

                                                   SCOTT W. MURRAY
                                                   United States Attorney


                                                   By: /s/ Kasey Weiland
                                                   Kasey Weiland
                                                   Assistant U.S. Attorney
                                                   Bar No. VA 82785
                                                   53 Pleasant Street, 4th Floor
                                                   Concord, NH 03301
                                                   (603) 230-2548
                                                   kasey.weiland@usdoj.gov

Date: 18th October 2019


                                CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing Appearance was forwarded electronically by
ECF to Benjamin L Falkner, counsel for the defendant.


                                                   /s/ Kasey Weiland
                                                   Kasey Weiland, AUSA
